     Case: 1:19-cv-04113 Document #: 35 Filed: 10/10/19 Page 1 of 1 PageID #:108

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

David Teague
                             Plaintiff,
v.                                                 Case No.: 1:19−cv−04113
                                                   Honorable Mary M. Rowland
D Salgado, et al.
                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, October 10, 2019:


        MINUTE entry before the Honorable Mary M. Rowland: Status and motion
hearing held. Defendant David Salgado's motion to stay proceedings pending the outcome
of the criminal case [30] is granted. Defendant City of Chicago's motion for reassignment
of magistrate judge in accordance with Executive Committee Order dated 11/16/18
[32][33] is granted in part. Parties shall proceed with discovery. If a referral to a
magistrate judge is entered in this case, the court will recommend to the Executive
Committee that this case be assigned for coordinated pretrial proceedings and settlement
conference to Magistrate Judge Schenkier. Status hearing set for 11/14/19 at 9:30am.
Mailed notice. (dm, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
